IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket No. 37101/37102

STATE OF IDAHO,                                )     2010 Unpublished Opinion No. 598
                                               )
       Plaintiff-Respondent,                   )     Filed: August 18, 2010
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
TODD D. JENSEN,                                )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Judgments of conviction and concurrent unified sentences of seven years, with a
       minimum period of confinement of three years for delivery of a controlled
       substance; and five years with a minimum period of confinement of two years, for
       possession of a controlled substance, affirmed; orders denying I.C.R. 35 motions
       for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge

PER CURIAM
       In Docket No. 37101, Todd D. Jensen pled guilty to delivery of a controlled substance,
Idaho Code § 37-2732(a)(1)(A). He also pled guilty in Docket No. 37102 to possession of a
controlled substance, Idaho Code § 37-2732(a)(1)(A). The district court sentenced Jensen to
concurrent unified terms of seven years, with a minimum period of confinement of three years in
Docket No. 37101 and five years, with a minimum period of confinement of two years in Docket
No. 37102. Jensen filed Idaho Criminal Rule 35 motions in both cases and the district court




                                              1
denied both motions. Jensen appeals asserting that the district court abused its discretion by
imposing excessive sentences and by denying his Rule 35 motions.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Jensen’s Rule 35 motions. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Jensen’s judgments of conviction and sentences, and the district court’s orders
denying Jensen’s Rule 35 motions, are affirmed.




                                                     2